                                                     l9rerPage
        CASE 0:19-cr-00288-PAM Document 1 Filed 11/08/19    L881 ofPAr{\
                                                                    7




                          UNITED STATES DISTRICT COURT
                             DISTRICT.OF MINNESOTA                             RECEgVHM
                                                                                        Noy 0 s         2019
UNITED STATES OF AMERICA.                             INFORMATION
                                                                             ',fi   frfrfl;3i,f   ffi   i'^l.'r8'#,
                     Plaintiff,

                                                      18 U.S.C. $ 1349
       V.


BRIDGIT YVETTE MICHAUD,

                     Defendant.

       TFIE TINITED STATES ATTORNEY CFtrARGES:

                                    INTRODUCTION

       At times relevant to the Information:

       1.     Victim Organization 1 was a non-profrt organization in the                      greater

Minneapolis-St. Paul, Minnesota arca. Victim Organization 1 belonged to network of

non-profit organizations that had locations throughout the United        States.

       2.     Victim Organization     l's   mission was to alleviate poverty, including by

providing housing and related services to the homeless. Victim Organization 1 relied on

funding from private donors, charitable foundations, and the United States Department of

Housing and Urban Development, among others, to provide these services.

       3.     As part of its work to help the homeless, Victim Organization 1 made direct

payments to landlords and other vendors (collectively "vendors"), who provided housing

and related services to the orsanization's clients.




                                                                                             i,i,ll|'lfil'$
                                                                                           U.S. DISTRICT       r,wunr MPLS
         CASE 0:19-cr-00288-PAM Document 1 Filed 11/08/19 Page 2 of 7




United States v. Bridgit Yvette Michaud


        4.       Victim Organization 1 required vendors to provide                            supporting

documentation with a request for program                funds. For example,    landlords were required

to provide a signed lease agreement and Intemal Revenue Service (IRS) Form W-9 Request

for Taxpayer Identification Number (TIN) and Certification (IRS Form W-9). To

complete the IRS Form W-9, a vendor was required to certify under penalties of perjury

that, among other things, the TIN was coffect and belonged to the vendor. For an

individual serving as a vendor, the TIN was usually the individual's Social Security

Number (SSN).

        5.       Prior to disbursing program funds to a vendor, Victim Organization 1 also

required its employees to submit           a   written check request along with the vendor's supporting

documentation. Approval from a program manager or other supervisor from Victim

Organization 1 was required before submitting the request to Victim Organization                      l's

accounts payable department                for approval. If        approved, accounts payable then

transmitted a request to a bank via email to disburse a check directed to the vendor.

        6.       Defendant BRIDGIT YVETTE MICHAUD resided                            in the District of

Minnesota.

        7   .    Beginning no later than in and around April 2012, and continuing until in and

around June 2017, employees                    of Victim Orgarization I       (collectively "employee

coconspirators"), including defendant MICHAUD, who worked on                              a program   that

provided housing assistance               to the   homeless, devised    a   scheme   to   defraud Victim
          CASE 0:19-cr-00288-PAM Document 1 Filed 11/08/19 Page 3 of 7




United States v. Bridgit Yvette Michaud


Organization 1 of charitable funds by recruiting friends and associates, to pose as vendors

providing services to fictitious homeless clients.

                                             COUNT    1
                                  (Conspiracy to Commit Wire Fraud)

        8.       The allegations contained in paragraphs 1 through 7 of this Information are

realleged and incorporated here.

        9.       Beginning no later than in and around February 2016, and continuing until

in and around June 2017, in the State and District of Minnesota, the defendant,

                                  BRIDGIT YVETTE MICHAUD.

with others known and unknown to the United States Attorney, did knowingly conspire

and agree to commit an offense against the United States, namely:

                 To knowingly devise and participate in a scheme and artifice
                 to defraud Vibtim Organization 1, and to obtain and retain
                 charitable funds from Victim Organization 1, by means of
                 materially false and fraudulent pretenses, representations, and
                 promises, in violation of Title 18, United States Code, Section
                 1343, as further described below.

                                 Manner and Means of the Conspiracy

         10.     It was part of the conspiracy that no later than in and around February 2016,

C.L.C., MICHAUD's supervisor at Victim Organization 1, recruited MICHAUD to

participate in a scheme to defraud Victim Orgarization 1 of charitable funds intended to

help the homeless. Specifically, C.L.C. tasked MICHAUD with recruiting other

members of the conspiracy, namely MICHAUD's boyfriend, A.J.O., and MICHAUD's
             CASE 0:19-cr-00288-PAM Document 1 Filed 11/08/19 Page 4 of 7




United States v. Bridgit Yvette Michaud


friend, L.H., to pose as vendors providing services to fictitious homeless clients

(collectively "vendor coconspirators").

         1   1.    To induce Victim Orgarization 1 into giving these vendor cocorispirators

money andto conceal that the homeless clients whom they claimed to serve were fictitious,

MICHAUD directed these vendor coconspirators to provide their names, SSNs, and other

identifying information to complete fraudulent IRS Forms W-9, lease agreements, and

check requests that falsely claimed that the vendor coconspirators provided housing to

homeless'clients. In fact, as defendant MICHAUD knew, the vendor coconspirators

provided no housing or other service to Victim Orgarization 1's clients, and were not

entitled to Victim Orsanization 1's funds.

         12.       It was further   a   part'bf the conspiracy that MICHAUD, with assistance from

and qt the direction      of her supervisor and employee coconspirator, C.L.C., submitted the

fraudulent check requests and supporting documentbtion to Victim Organization                 l's

accounts payable department through multiple means, including via email.

         13.       Among the writings, signs, signals, pictures, and sounds that defendant

MICHAUD            caused to be.transmiued between at least in and around February 20T6    ardin

and around        Iune20l7 by   means of wire communication in interstate and foreign commerce

for the purpose of executing the scheme and artifice to defraud Victim Organization I were

approximately 33 requests from Victim Organization 1 to its bank for checks totaling

approximately $89,000, as well as the following email communications:
            CASE 0:19-cr-00288-PAM Document 1 Filed 11/08/19 Page 5 of 7




United States v. Bridgit Yvette Michaud


      Date                                    Communication
  (on or about)
 February 16, MICHAUD emailed A.J.O., who was then her boyfriend, a copy of a
 2016           blank Form W-9 with instructions to complete it, stating, "Good Morning
                [A.O], I have attached the W9 for you to fill out for us to move forward
                with housing the 3 young men we discussed renting rooms from you.
                Thank yoir for taking out the time to meet with me and looking forward to
                working with you." MICHAUD then well knew that A.J.O. did not rent
                rooms or provide any other service to Victim Or{arization I clients.
 On August 4, MICHAUD emailed an accounts payable employee a check request for
 20r6           A.J.O.,.whom MICHAUD knew was not a landlord, stating "Hi Ladies,
                Hope you guys have had a great week so far! Please process!" The
                request included a letter, dated August I,2016, which read:

                                    [Fictitious Homeless Client], I am writing to you
                                    per our conversation on 7126116 about your
                                    500.00 for rent. I have not received your rent as
                                    of 813116 and will need to have payment by
                                    816116 or we will need to look at some different
                                    options for your housing. Any questions or
                                    concerns I can contacted at [A.J.O. telephone
                                    number]. Thanks for your time and
                                    consideration in this matter.

 February           6,   MICHAUD emailed an accounts payable employee                    requesting
 2017                    information about the status of a check request and providing confirmation
                         of the spelling of vendor coconspirator L.H.'s first name to facilitate
                         disbursement of.charitable funds, when MICIIAUD then well knew that
                         L.H. was not a landlord.

            14.    In reliance on the fraudulent check requests and supporting documentation,

as   well   as   MICHAUD's false representations via email and otherwise, accounts payable

emailed Victim Organization               I's   bank to request disbursement of charitable funds in

checks directed to       MICHAUD's coconspirators.

            15.    In. fuitherance    of the scheme, MICHAUD provided            checks   to   vendor
                                                        5
          CASE 0:19-cr-00288-PAM Document 1 Filed 11/08/19 Page 6 of 7




United States v. Bridgit Yvette Michaud


coconspirators in person and via employee coconspirators.

         16. In        furtherance        of the scheme" MICHAUD           instructed      her   vendor

coconspirators to cash the checks and divide the proceeds with her, and in some cases,

another employee coconspirator, which they diverted to their personal use.

         I7.     On or about March 20,2017, a Victim Organization                 I   employee found a

suspicious check request that MICHAUD and C.L.C. submitted on behalf                         of one of

MICHAUI)'s coconspirators and for MICHAUD's benefit, which prompted Victim

Organization 1 to begin an intemal investigation into the fraud. MICHAUD went on

leave from Victim Organization 1 shortly thereafter, and on or about June 5, 2017, Victim

Organization     1   terminated MICHAUD's employment due to gross misconduct, including

misappropriation of funds unrelated to the scheme alleged in this Information.

         18.     Even after Victim Organization 1 terminated MICHAUD's employment,

MICHAUD sought to conceal and directed coconspirator L.H. to conceal the full scope of

the conspiracy by attempting to dissuade L.H. from contacting and cooperating with law

enforcement. For example, in a phone call on or about June 6, 2017, MICHAUD and

C.L.C. encouraged L.H. to tell law enforcement that L.H. worked for someone who

provided legitimate services to Victim Organization           1.


        All in violation of Title         18, United States Code, Section 1349.
         CASE 0:19-cr-00288-PAM Document 1 Filed 11/08/19 Page 7 of 7




United States v. Bridgit Yvette Michaud


                                   FORFEIfURE ALLEGATIONS

        Count 1 of this Information is incorporated here for the purpose of alleging

forfeitures pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28,

United States Code, Section 246I(c).

        As the result of the offense alleged in Count 1 of this Information, the defendant

shall forfeit to the United States pursuant to Title 18, United States Code, Section

931(a)(1)(C), and Title 28, United States Code, Section 2461(c), any property, real or

personal, which constitutes or is derived from proceeds traceable to the violations of Title

18, United States Code, Section 1349.

        If   any property is unavailable for forfeiture, the United States intends to seek the

forfeiture of substitute property as provided for in Title2I, United States Code, Section

853(p), as incorporated by Title 28, United States Code, Section 2a6l@).

        All in violation of Title 18, United States Code, Sections    1349,981(a)(1)(C), and

Title 28, United States Code, Section 2461(c).


Dated:                                       ERICA H. MaoDONALD
             ttle   lr,q                     United States Attomey
                                                                             ._
                                                 Vf -r/uP rCt<"             (,''
                                                        DUGI / \
                                             BY: MIRANDA E.
                                             Attorney ID No. 5140546 (I.W)      lJ
                                             Assistant United States Attorney
